 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Longshoremen's and Warehousemen'sUnion;Local 13,International Longshoremen'sandWarehousemen'sUnion;and Local 63,InternationalLongshoremen'sandWarehouse-men's UnionandRobertA. CurryInternationalLongshoremen's and Warehousemen'sUnion;Local13, International Longshoremen'sandWarehousemen'sUnion;andLocal 63,InternationalLongshoremen'sandWarehouse-men's Union and Pacific Maritime AssociationandCalifornia Cartage Company,Inc.andPa-cificMotor Trucking CompanyInternationalLongshoremen's and Warehousemen'sUnion;Local 10, International Longshoremen'sand Warehousemen Union;and Local 34,Inter-nationalLongshoremen's and Warehousemen'sUnion and Pacific Maritime AssociationandInternationalCargo Services,Inc. and Rich-mond Export Services,Inc. Cases21-CC-1326,21-CE-103, 21-CE-112, 21-CE-109, 21-CE-111, and 21-CE-11624 January 1986SUPPLEMENTAL DECISION ANDORDERed by the International Longshoremen's Associa-tion (ILA) and various employer associations re-presentating east coast shipping lines in response tothe technological innovation of containerized ship-ping. In remanding the east coast cases the Su-preme Court held that the Board's definition of thework in controversy was erroneous as a matter oflaw.On 26 August 1980 PMA moved the Court ofAppeals for the District of Columbia to recall itsmandate inPacificMaritime Assn. v. NLRB,and toremand the case to the Board in light of the Su-preme Court's decision inNLRB v. LongshoremenILA.On 6 March 1981 the court remanded thisproceeding to the Board for reconsideration inlight ofNLRB v. Longshoremen ILA.The partiessubsequently filed statements of position and briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The issue in this case is whether the ContainerFreightStationSupplements negotiated by theILWU with PMA are lawful work preservationagreements.BY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONOn 11 February 1974 the National Labor Rela-tions BoardissueditsDecision and Order' in thisproceeding. The Board found that Respondent Pa-cificMaritime Association (PMA) and RespondentUnions violated Section 8(e) of the Act by enteringinto the 1970 and 1972 Container Freight StationSupplements, and that Respondent InternationalLongshoremen'sandWarehousemen'sUnion(ILWU) and its Locals 13 and 63 violated Section8(b)(4)(i) and (ii)(B) of the Act by attempting toimplement the 1970 Supplement. On 26 June 1975the Board's Order was enforced by the Court ofAppeals for the District of Columbia, without opin-ion, sub nom.Pacific Maritime Assn. v. NLRB, 515F.2d 1018 (D.C. Cir. 1975). On 1 March 1976 theSupreme Court denied certiorari, 424 U.S. 942(1976).On 20 June 1980 the Supreme Court, inNLRB Y.Longshoremen ILA,447 U.S. 490 (1980), remandedDolphin Forwarding2andAssociated Transport3tothe Board for reconsideration of its earlier deci-sions finding that the Rules on Containers and theirenforcement violated Sections8(e) and 8(b)(4)(B)of the Act. The Rules on Containers were negotiat-1208 NLRB 994 (1974)2 Longshoremen ILA (Dolphin Forwarding),263 NLRB 525 (1978), enf.denied 613 F.2d 890 (D.C Or. 1979).3LongshoremenILA (Associated Transport),231 NLRB 351 (1977), enf.denied 613 F.2d 890 (D.C Cir 1979).1.PMA is an association of employers who operatemarine shipping lines and marine terminals and per-form stevedoring work in California, Oregon, andWashington. The ILWU represents the longshoreemployees and marine clerks employed by PMA'smembers in a single coastwide bargaining unit. TheILWU and PMA are parties to the Pacific CoastLongshore and Clerks' Agreement which coversthe terms and conditions of employment of the bar-gaining unit employees.The advent of containerized shipping producedsweeping changes in the cargo-handling practicesof the Pacific coast shipping industry. Before theintroduction of container technology, trucks deliv-ered loose boxes or bundles ("break bulk cargo")to the dock area. The truckdriver or his assistantwould remove the items of cargo and place themon the "skin of the dock." The longshoremenwould then load the cargo aboard the ship. Theprocess was reversed for unloading the ship.The "break bulk" form of cargo eventually wasreplaced by the "unitized" load, whereby freightwould be stacked and bonded together on woodenpallets.Under the practice that developed on thePacific coast, trucks would transport the palletizedloads to the dock area where the driver wouldremove the freight from the pallet and place it onthe skin of the dock. The longshoremen wouldthen place the cargo on their own pallets and moveit to a dockside warehouse or directly to a landing278 NLRB No. 20 LONGSHOREMENILWU (CALIFORNIA -CARTAGE)area where it would be loaded onto the ship bylongshore personnel. Again, for inbound cargo theprocess was reversed.The practice of rehandling unitized loads contin-ued until 1960 when the parties adopted the Mech-anization andModernization Agreement. This 5-year agreement attempted to accommodate the le-gitimate interests and needs of the ILWU andPMA. Specifically, the agreement authorized PMAmembers to use new equipment that would resultinmore efficient cargo handling.The ILWUagreed to cease rehandling palletized freight andconsented to loading trucks' "unitized or packagedloads" directly onto the ship. In return for theILWU's relinquishment of make-work practices,the parties agreed that all new equipment on thedocks would be operated by longshoremen. PMAmembers also agreed to establish a mechanizationfund of $29 million to provide pension, retirement,and unemployment benefits to longshoremen.4-At the time the Mechanization and Moderniza-tionAgreement was negotiated, containerizationwas in its early stages of development. The moderncontainer -is a large, reusable metal receptacle rang-ing in length from 20 to 40 feet and capable ofholding upwards of 20,000 pounds of freight. Con-tailners can be moved on and off ships unopened,and container ships have been designed to handlelarge numbers of containers. In addition, containersare designed to permit easy loading on specificallydesigned truck chassis and railroad cars.As the number of containers crossing the docksintact increased in the 1960s, the longshoremen ex-perienced a steady decline in the amount of on-piercargo handling. Another development led to thefurther reduction of longshore work: the establish-ment of container freight stations away from thepier.Steamship lines, who own or lease the con-tainers, contracted with trucking companies to stuffand strip some of the containers. These truckingfirms, such as' California Cartage and Pacific MotorTrucking,beganoperatingoff-piercontainerfreight stations with Teamsters-represented driversandwarehousemen.Customers of the shippingcompanies were referred to the off-pier containerfreight stationswhere the containers are stuffedand unstuffed.The Board described the aftermath of these de-velopments as follows:As the decade of the 1960's neared its end,the ILWU was concerned at the loss of long-shore work to an extent not contemplated inthe 1960 Agreement, and therefore sought andiThe Mechanization and Modernization Agreement was extended foranother 5-year term on 1 July 1966. PMA agreed to contribute an addi-tional $34.5 million to the mechanization fund.221obtained from PMA the so-called ContainerFreight Station Supplements to their collec-tive-bargaining contract.These Supplementswere executed on January 5, 1970, and Febru-ary 10, 1972, and provided, in effect, that allstuffingand unstuffmg of containers to beloaded or unloaded from ships docking in Pa-cific coast ports, except for shippers' loads anddoor-to-door deliveries, was work to be per-formed by ILWU members. The intent of the1970 Supplement ' was to bring container work"to the dockor to areasadjacent to the dockon or before June 30, 1971." This would re-quire shipping companies to cease subcontract-ing containerstuffing work to employers whodid not employ ILWU members and to estab-lish, if necessary, their own container freightstationson or adjacent to the docks within thework jurisdiction of the ILWU.5The Board found that the execution of the Con-tainer-Freight Station Supplements violated Section8(e), and that the application of the Supplements toPMA employees violated Section 8(b)(4)(i) and(ii)(B).In fmding a violation of Section 8(e), the Boardfirstnoted that the Supplements were not limitedto container workgeneratedby members of PMA,but extended broadly "to all containers entering orleaving Pacific coast docks, whether or not theowners of the containers are members of PMA andstatutory employers of employees within the long-shore unit represented by ILWU."s Thus, theBoard found that the Supplements ran afoul of Sec-tion 8(e) with regard to their coverage of non-PMA shipping companies using containers on thePacific coast docks.The Board next rejected Respondents' relianceonNationalWoodwork Mfrs Assn. v. NLRB .7TheBoarddisagreed with Respondents' contention thatthey were attempting to ,preserve or reclaim workthat fell into the category of unit work traditionallyperformed by members of the ILWU within themultiemployerunit.The Board found that thestuffing and unstuffmg of containers is work that5 208 NLRB at 995. A shipper's load or door-to-door load is a contain-er that has been stuffed by a single manufacturer or owner-consignor,generally at a considerable distance from the harbor or port, and is to beloaded directly aboard the ship and moved directly to the purchaser orconsigneeThe disputed work primarily concerns the less-than-full con-tainer load, a container whose contents have more than one consigneeand generally more than one owner-consignor Shippers' loads, not cov-ered by the Container Freight Station Supplements, represent 85 percentof all containerized cargo work. The 1972 supplement focused on "con-tainers originating in or destined for delivery within a Port Area CFSZone." A Port Area CFS Zone was designated as the area within 50miles of a port.6 208 NLRB at 995.7 386 U.S. 612 (1967) 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas been performed both by longshoremen and byother employees, including teamsters employed bythe Charging Parties. The -traditional work of theILWU was found to be the loading and unloadingof ships. Furthermore, the Board found that byexecuting theMechanization andModernizationAgreement in 1960 the ILWU effectively bar-gained away to a large extent the, make-work rightsclaimed by longshoremen with respect to cargoplaced on the dock. The Board therefore conclud-ed that PMA and Respondent Unions violated Sec-tion 8(e) by entering into the Container FreightStation Supplements.By inducing and encouragingemployees of PMA not to handle containers stuffedby non-ILWU'labor, the ILWU and its Locals 13and 63 were found to have violated Section8(b)(4)(i) and (ii)(B).II.As noted earlier, this case was remanded to theBoard for reconsideration in light ofNLRB v.Longshoremen ILA.There, the Supreme Court heldthat theBoard'sdefinition of the work in contro-versy inDolphin ForwardingandAssociated Trans-portwas incorrectas a matterof law beacuse itconcentrated on the work performed off the piersafter containerization by the employees of consoli-dators and truckers. The Supreme Court stated:By focusing on the work as performed, afterthe innovation took place, by the employeeswho allegedly have displaced the longshore-men's work, the Board foreclosed-by defini-tion-any possibility that the longshoremencould negotiatean agreementto permit themto continue to play any part in the loading orunloadingof containerized cargo.8Rather, theSupremeCourt directed the Board to"focus on the work, of thebargainingunit employ-ees, not on the work of other employees who maybe doing thesame or similarwork, andexaminethe relationship between the work as it existedbefore the innovation and as the agreement pro-poses to preserve it."9The Supreme Court stated further:Viewing the work allegedly to be preservedby the Rules from the proper perspective, theBoardwill be free to determine whether theRules represent a lawful attempt to preservetraditional longshorework, or whether, in-stead, they are "tactically calculated to satisfyunionobjectives elsewhere,"NationalWood-work,386 U.S., at 644. This determination will,447 U.S at 508.9 447 U.S at 507.of course, be informed by an awareness of thecongressional preference for collective bar-gaining asthemethod for resolving disputesover dislocations caused by the introduction oftechnological innovations in theworkplace. . .. Thus, in judging the legality of a thor-oughly bargained and apparently reasonableaccommodation to technological change, thequestion is not whether the Rules represent themost rational or efficient response to innova-tion, but whether they are a legally permissibleeffort to preserve jobs.' °For a work preservation agreement to be lawfulitmust (1) have as its objective the preservation ofwork traditionally performed by employees repre-sented by the-union 11 and (2) be directed at workwhich the contracting employer has the power togive to the employees.12UnderNLRB v. Longshoremen ILA,the firstquestion to be addressed here is the definition ofthe work that the agreement allegedly seeks to pre-serve. In the prior decision in this proceeding theBoard and the judge set forth varying descriptionsof the work at issue. We find that the work in'dis-pute is the initial loading and unloading of cargowithin 50 miles of a port into and out of containers.We turn next to the relationship between thework in dispute as it existed before the introductionof containerized shipping and as the ContainerFreight Station Supplements propose to preserve it.The record shows that the traditional and historicalwork of longshoremen on the Pacific coast hasbeen the loading and unloading of cargo on ships,including the unitizing of cargo to be shipped andthe breaking down of cargo units for delivery tosurface carriers.We find that when steamship com-panies receive export cargo in break bulk form, thework of stuffing that cargo into containers beforethe containers are loaded onto the ship is function-ally equivalent to the cargo-handling work former-ly performed at the pier by longshoremen. Similar-ly,when container ships arrive in port,' the work ofstripping import cargo from containers removedfrom the ship, on behalf of steamship companies, isfunctionallyequivalenttothe longshoremen'sformer work of breaking down cargo units at thedock pursuant to the unloading of conventional10 447 U.S. at 511. InNLRBvLongshoremenILA,105 5 Ct. 3045(1985), the SupremeCourt held thatthe Board's partial invalidation ofthe Rules onContainersas applied to "shortstopping"-truckers and "tra-ditional"warehousers was inconsistentwithNLRB Y. Longshoremen ILA,supra.The Courtreiterated its directionthat the extra-unit effects of aworkpreservation agreement are irrelevant to the analysisu National Woodwork Mfrs Assn. v NLRB,supra12NLRB v. Pipefitters,429 U S 507 (1977). LONGSHOREMEN ILWU (CALIFORNIA CARTAGE)vessels. The tasks and skills associated with moderncontainer work are closely related to those associ-ated with the on-pier cargo-handling work custom-arily performed by ILWU-represented longshore-men.13We therefore find that the initial loadingand unloading of cargo into and out of containersis the functional equivalent of the traditional andhistoricalwork performed by longshoremen at thepier. In view of the historical and functional rela-tionship between the work covered by the Contain-er Freight Station Supplements and the work tradi-tionally performed by the longshoremen, we findthat the Supplements have a legitimate work pres-ervation objective.14NLRB v. Pipefittersestablished the second.crite-ria to be applied to a work preservation agree-ment-the right-of-control test. This test requiresthat the contracting employer must have the powerto award the employees the work in dispute. Asthe Supreme Court explained: "The rationale of theIs In fact, the record shows and the Board previously found that inaddition to handling cargo in the conventional manner, longshoremenhave stuffed and stripped containers on the docks for years14 The General Counsel, California Cartage, and Pacific Motor Truck-mg contend that the terms of the Container Freight StationSupplementsdo not reflect a bona fide effort to restore lost work opportunities to bar-gaining unit employees,and instead are indicative of an unlawful second-ary objective of increasing membership in the ILWU and enhancingworkopportunitiesof ILWU-representedemployees generally.The par-ties rely on the fact that the Supplements, as was the case with separateagreements negotiated by the ILWU in the 1960s covering three contain-er freight stations, establish new job classifications-"CFS Utilitymen"and "CFS Clerks"-for employees assigned to the container freight sta-tions, and provide for wages, hours, and working conditions differentfrom those contained in the Pacific Coast' Longshore and Clerks' Agree-ment. It is further argued that despite the claimed loss of unit work re-sultingfrom the growth of container freight stations,,and the 1970 Sup-plement requirement that registered longshore employees be given firstpreference in referrals to the container freight stations established pursu-ant to the 1970 Supplement, the record demonstrates that the predomi-nant source of manpower sent to the newly created stations was nonre-gisteredwarehousemen,casuals, and members of other unionsThe par-ties also contend that provisions in the 1970 Supplement stating that"containers utilized by a steamship company for its own convenience willbe unstuffed by men working under this Contract Supplement" and "anor-PMA company operating a CFS facility may join PMA and becomecovered by this ContractSupplement" constitute a "union signatory"clauseWe do not find merit in the argument that the terms of the Sup-plements exceed the'legitimate interests of unit employees vis-a-vis theirown employers Although the Supplements provide for different termsand conditions of employment for,work performed at a container freightstation, the, record shows that that work is identical to that performed bylongshoremen on the dock. Some members of PMA have applied theterms of the Supplements to container freight station work while otherPMA members have applied the Pacific Coast Longshore and Clerks'Agreement to,the work Thus, 'a longshoreman may perform containerwork under the terms of the master agreement one day, and perform thesame work pursuant' to the Supplements!, the following day Employeesare referred to container work from a central dispatch hall. The differentterms and conditions of employment set forth in the Supplements werenot intended to create a new group of employees performing work differ-ent from that traditionally performed by longshoremen, but were' offeredto provide some flexibility in the preservation of container work..Nor dowe find that the different sources of the,labor dispatched to the freightstations establish that the Supplements have a work acquisition objective.This fact is explained by a decline in the registered longshore work forceand resulting shortages that occurred at the dispatch hallAs for theunion-signatory contention, we find that the clauses in question constituterefusal-to-handle provisions which are discussed infra.223second test is that if the contracting employer hasno power to assign the work, it is reasonable toinfer that the agreement has a secondary objective,that is, to influence whoever does have such powerover the work." 15The containers are owned or leased by thesteamship companies. Those companies control theuse of the containers. The steamship companiestypically provide for the initial loading and unload-ing of the containers by contracting with containerfreight stations for the performance of this work.The 'steamship companies refer their customers tothe container freight stations and charge the ship-pers a tariff rate that includes the cost of container-ization.As noted earlier, the Container Freight StationSupplements effectively require that all stuffing andunstuffing of containers to be loaded or unloadedfrom ships docking in Pacific coast ports, exceptfor shippers' loads and door-to-door deliveries, iswork to be performed by ILWU-represented em-ployees. The Supplements apply toallcontainers,whether or not owned by' or leased from PMAmembers. Section 1.54 of the 1972 Supplement spe-cifically provides that "[c]ontainers originating inor destined for delivery within a Port Area CFSZone, which are to be loaded on or have been dis-charged from a non-PMA member steamship com-pany vessel, shall be stuffed or unstuffed by ILWUlabor employed by an employer signatory to thePCL & CA or this CFS Supplement." The effectof the provision is to compel PMA member steve-doring companies to cease handling nonexemptcontainers used by nonmember steamship compa-nies which are not owned by or leased from PMAmembers, unless such containers were stuffed orare to be unstuffed by ILWU-represented employ-ees.However, PMA does not have the power toassign to bargaining unit employees the work ofstuffing and unstuffing containers owned by non-PMA members. These nonmember companies arenot 'parties to the Pacific Coast Longshore andClerks'Agreement and their employees are notwithin the unit represented by the ILWU. A non-member shipping company may perform its con-tainer work using its own containers with its ownemployees or those of a nonmember subcontractor.In this situation, 'unlike the situation inNLRB v.Longshoremen ILAwhere signatory members sup-plied the containers covered by,the container rules,therewould be no release of PMA containers tononmember companies. Such a distinction is criti-cal in assessing whether the immediate employer,here the PMA member, would have the power to15 447 U S. at 504-505. 224DECISIONSOF NATIONAL LABOR RELATIONS BOARDcontrol the assignment of the work sought. InNLRB v. Longshoremen ILA,the Board found thatthe signatory employers could control the assign-ment of this work by prescribing the conditions for,the release of their containers to nonmembers.Here, there is no showing that the PMA memberswould have such initial control over any containersnonmembers own. Thus, we agree with the Board'sprevious decision that to the extent the Supple-ments extend to containers which are owned bynon-PMA members or which have been leased tosuch nonmembers from sources other than PMAemployers, they are an unlawful attempt to pres-sure employers to cease doing business with com-panies that do not employ employees representedby the ILWU.The General Counsel, California Cartage, PacificMotor Trucking, and Intervenor Teamsters Local692 contend that the ILWU bargained away thework in dispute for monetary compensation, andthe Container Freight Station Supplements there-fore unlawfully seek to reacquire the work. Thiscontention is essentially based on the 1960 execu-tion and 1966 renegotiation of the Mechanizationand Modernization Agreement and the work prac-tices that developed with respect to containers inthe 1960s. The General Counsel argues that theILWU and PMA could have continued to dealwith the economic consequences of containeriza-tion by contracting for additional compensation,but instead executed the Supplements which un-lawfully attempt to acquire work that the long-shoremen had lost.We do not agree that the ILWU bargained awayor abandoned the right to perform the work atissue.TheMechanizationandModernizationAgreement of 1960, which ran for a fixed term,eliminated certain work methods and practices as-sociated with conventional cargo handling. At thetime of that agreement, containerization was in theearly stages of development. Longshoremen contin-ued to perform container work on the pier duringthe course of the 1960 agreement. The parties re-negotiated theMechanization and, ModernizationAgreement in 1966,once againfor a fixed term.During the course of that agreement the conver-sion to containerized shipping accelerated. at a dra-matic rate. This development included the growthof off-pier container freight stations, where non-longshoremen loaded and unloaded containers. TheILWU responded to the expansion of the newtechnology by securing the Container Freight Sta-tion Supplements from PMA. The Supplements, aspreviously found, sought to bring back to theirpiers work functionally related to that traditionallyperformed by the longshoremen.In view of these circumstances, particularly thelimited duration of the parties' earlier agreementsand the timing of the rapid application of the newtechnology, we are unable to find that the ILWUpermanently bargained away the right to performcontainerwork.We find that the ILWU ap-proached the technological- innovationin a mannersimilar tothe nature of collective bargainingitself-as an ongoingprocess. Thus, the 1960 and1966 agreements represented an effort by theILWU to accommodate the improvements incargo-handling equipment. These agreements wereof fixed duration, and the parties' compromise wasmodified in 1966 by an increase in the PMA contri-bution to the mechanization fund.When circum-stanceschanged following the 1966 agreement, theILWU pursued a different approach to the effectsof containerization.We find that the -ILWU wasnot precluded from negotiating the return to thedocks of its traditional and historical work. In fact,the ILWU's manner of dealing with containeriza-tion illustrates the fact that the impact of new tech-nology can often only be assessed over the courseof time. During this time the parties may adopt al-ternativemeasuresas part of their continuing effortto reach a satisfactory solution.We find this, to bethe case here.IV.In conclusion, we find that to the extent the 1970and 1972 Container Freight Station Supplementsapply to containers owned by steamship companiesthat are notmembersof PMA, or which they haveleased from a source other than members of PMA,Respondent PMA and Respondent Unions violatedSection 8(e) of the Act. By inducing and encourag-ing employees of PMA members not to handlecontainers stuffed by non-ILWU labor, regardlessof who owned the containers, Respondents ILWUand its Locals 13 and 63 violated Section 8(b)(4)(i)and (ii)(B) of the Act.Sincethe record shows thatRespondent Unions' refusal to handle cargo in anattempt to enforce the Supplements was directed atcontainersowned or leased by PMA-membersteamship companies,we find this conduct not tobe violative of Section 8(b)(4)(i) and (ii)(B).16AMENDED CONCLUSIONS OF LAW1.PacificMaritime Association and its membercompanies, and the Charging Parties, CaliforniaCartage, Company, Inc., PacificMotor TruckingCompany, International Cargo Services, Inc., and,16Had Respondent Unions refused to handle containers belonging tononmember shipping companies, we would find such conduct to be viola-tive LONGSHOREMEN ILWU (CALIFORNIA CARTAGE)Richmond Export Services, Inc., are employers en-gaged in. commerce within the meaning of Section2(6) and (7) of the Act.2.,Respondent Unions are labor organizationswithin the meaning, of Section 2(5) of the Act.3.By entering into, maintaining, giving effect to,and attempting to implement the 1970 and 1972ContainerFreightStationSupplements to theextent that those agreements provide that membersof Respondent' PMA shall cease doing businesswith nonmembers of PMA using the Pacific coastdocks to load or unload containers belonging tononmembers of PMA, Respondents engaged inunfair labor practices affecting commerce withinthe meaning of Section 8(e) and Section 2(6) and(7) of the Act.4.By inducing and encouraging individuals em-ployed by PMA and its member companies toengage in work stoppages or refusals to performservices in the course of their employment with anobject of forcing or requiring nonmember compa-nies to cease doing business with trucking, cartage,or other companies not employing employees rep-resented by the ILWU, Respondent ILWU and itsLocals 13 and 63 haveengaged inunfair labor,practiceswithin the meaning of Section 8(b)(4)(i)and (ii)(B) of the Act.5.Respondents have not otherwise violated theAct.ORDERThe National Labor Relations Board orders thatA. Respondent Unions International Longshore-men's andWarehousemen's Union and Locals 13and 63 of the International Longshoremen's andWarehousemen's -Union, their officers, agents, andrepresentatives, shall1.Cease and desist from(a)Entering into,maintaining,giving effect to,or attempting to ,implement in any way the 1970and 1972 Container Freight Station Supplements tothe extent and in the manner thoseagreementshave been found to be unlawful.(b) Inducing and encouraging any individual em-ployed by PMA or its member companies toengage inwork stoppages or a refusal to performservices in the course of his employment, where anobject thereof is to force or require nonmembers ofPMA to -cease doing business with trucking, cart-age, or other companies not employing ILWU per-sonnel.2.Take the following affirmative action necesaryto effectuate the policies of the Act.(a)Notify all members of the ILWU that Re-spondentUnions have no objections to handlingcontainersbelonging to nonmembers of PMA that225have been stuffed, or are to be unstuffed, by an em-ployer using non-ILWU labor in the performanceof these duties.(b)Notify all members of the ILWU that anyprevious instructions; requests, or appeals that Re-spondent Unions may have made -against handlingcontainers belonging to nonmembers of PMA thathave been stuffed, or are to be unstuffed, by non-ILWU labor have been withdrawn and are to haveno'force or effect.(c)Notify all members of the ILWU that anyand all paragraphs - contained in the ContainerFreight Station Supplements which limit, restrain,tax, or prohibit handling, in the customary manner,containers belonging to nonmembers of PMA havebeen found to be void and unenforceable and are tobe stricken from the Supplements.(d) Post at their business offices, meetings halls,and all dispatch halls copies of the attached noticemarked "Appendix A."17 Copies of the notice, onforms provided by the Regional Director forRegion 21, after being signed by RespondentUnion's authorized representatives, shall be postedby Respondent Unions immediately upon receiptand maintained for 60 consecutive days in conspic-uous places including all places where notices tomembers are customarily posted. Reasonable stepsshall be taken by Respondent Unions to ensure thatthe notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in - writingwithin 20 days from' the date of this Order whatsteps Respondent Unions have taken to comply.B. Respondent Unions ILWU and Locals 10 and34 of the ILWU, their officers, agents, and repre-sentatives, shall'1.Cease and desist from entering into, maintain-ing, giving effect to, or attempting to implement inany way the 1970 and 1972 Container Freight Sta-tion Supplements to the extent and in the, mannerthose agreements have been found to be unlawful.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Post at their business offices, meetings halls,and all dispatch halls copies of the attached noticemarked "Appendix B."18 Copies of the notice, onforms provided by the Regional Director forRegion 21, after being signed by RespondentUnions' authorized representatives, shall be postedby Respondent Unions immediately upon receipt11 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "18 See fn. 17 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDand maintained for 60 consecutive days in conspic-uous places including -all places where notices tomembers are customarily posted. Reasonable stepsshall be taken by Respondent Unions to ensure thatthe notices are not, altered, defaced, or covered byany other material.(b)Furnish the Regional Director with signedcopies of the notices for posting by California Cart-age Company, Inc., Pacific Motor Trucking Com-pany, International Cargo Services, Inc., and Rich-mond Export Services, Inc., or such of those em-ployers as may be willing, at all places where no-tices to their respective employees are customarilyposted.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps Respondent Unions have taken'to comply.C. Respondent Pacific Maritime Association, SanFrancisco,California, its officers, agents, succes-sors, and assigns, shall1.Cease and desist from entering into, maintain-ing, enforcing, or giving effect to the 1970 and1972 Container Freight Station Supplements to theextent and in the manner those agreements havebeen found to be unlawful.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Notify all company members of PMA thatany previous instructions, requests, or appeals thatRespondent PMA may have made against handlingcontainers belonging to nonmembers of PMA- thathave been stuffed, or are to be unstuffed, by non-ILWU personnel are to be withdrawn and to haveno force or effect.(b)Notify all company members of PMA thatany and all provisions of the 1970 and 1972 Con-tainerFreight Station Supplements which havebeen negotiated between PMA and the ILWU thatrestrain, restrict, limit, tax, or prohibit handling, inthe customary manner, containers belonging tononmembers of PMA that have been stuffed, or areto be unstuffed, by non-ILWU personnel have beenfound to be void and unenforceable and are to bestricken from those agreements.(c) Post at its main office in San Francisco and ateach area office copies of the attached noticemarked "Appendix C."19 Copies of the notice, on19 See fn 17forms provided by the Regional Director forRegion 21, after being signed by RespondentPMA's authorized representative, shall .be postedby Respondent PMA immediately upon, receipt andmaintainedfor 60 consecutive days in conspicuousplaces including all places where notices are cus-tomarily posted. Reasonable steps shall be taken byRespondent PMA to ensure that the notices are notaltered, defaced, or covered by any other material.(d)Notify theRegionalDirector in writingwithin 20 days from the date of this Order what,stepsRespondent PMA has taken to comply.IT ISFURTHER ORDERED that the complaint isdismissed insofar asit alleges violations of the Actnot specifically found.APPENDIX ANOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered-us to post and abide by this notice.WE WILL NOT enter into, maintain, give effectto, or attempt to implement in any way the 1970and 1972 Container Freight Station Supplements to,the extent that those agreements provide thatmember companies of the Pacific Maritime Asso-ciation shall cease doing business with nonmembercompanies using the Pacific coast docks to load orunload containers belonging to nonmembers of Pa-cificMaritime Association.WE WILL NOT induce or encourage employees ofthe Pacific Maritime Association and/or any of itsmember companies to engage in work stoppages orrefusals to perform services in the course of theiremployment where an object thereof is to force orrequire nonmember companies to cease doing busi-ness with trucking, cartage, or other companies notemploying ILWU personnel.WE WILL and do hereby notify our members,and other indivudals employed by the Pacific Mari-time Association or any of its member companies,thatwe have no objection to their handling con-tainersbelonging to nonmember companies thathave been stuffed, or are to be unstuffed, by an em-ployer using non-ILWU members in the perform-ance of these duties. LONGSHOREMENILWU (CALIFORNIA CARTAGE)WE- WILL and do hereby cancel and withdrawany orders and instructions given to our membersand other individuals,not to handle containers -be-longing,^to nonmember companies that,have beenstuffed, or are to be unstuffed,by non-ILWU mem-bers.APPENDIX CNOTICEPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS' BOARDAn Agencyof the United States GovernmentINTERNATIONALLONGSHOREMEN'SAND WAREHOUSEMEN'S UNIONLOCAL13,INTERNATIONAL LONG-SHOREMEN'SAND WAREHOUSEMEN'SUNIONLOCAL 63,INTERNATIONAL LONG-SHOREMEN'SAND WAREHOUSEMEN'SUNIONAPPENDIX BNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelationsBoard has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide-by thisnotice.WE WILL NOTenter into,maintain, give effectto,or attemptto implementin any way the 1970and 1972ContainerFreight-Station Supplements tothe extent that those agreementsprovided thatmember companiesof PacificMaritime Associationshall cease doing businesswithnonmember compa-nies usingthe Pacificcoast'docks to load andunload containersbelongingto nonmembers of Pa-cificMaritime Association.INTERNATIONALLONGSHOREMEN'SAND WAREHOUSEMEN'S UNIONLOCAL 10,_INTERNATIONAL LONG-SHOREMEN'S AND WAREHOUSEMEN'SUNIONLOCAL 34,INTERNATIONAL LONG-SHOREMEN'SAND WAREHOUSEMEN'SUNION227To EMPLOYEES-AND ALLMEMBER COMPANIES OFTHE PACIFIC MARITIME ASSOCIATIONThe National LaborRelations Board has foundthat we violatedthe NationalLaborRelations Actand has ordered us to post and abideby thisnotice.WE WILL NOTenter into,maintain,enforce, orgive effect,to the 1970 and 1972Container FreightStation Supplements to the extent that those agree-mentsprovide thatmember companiesof PacificMaritimeAssociation,shallcease doing businesswith nonmember companies using the Pacific coastdocks to-load or unload containers belonging tononmembersof PMA.-WE WILL and do herebycancel andwithdrawany orders, or instructions given to any of ourmember companies,PMA employees, or any otherindividual not to handle containers belonging tononmember companiesthat havebeen stuffed, orare to be unstuffed,by an employerusing non-ILWU personnel in ' the performance of theseduties.---WE WILL and do herebynotify all ouremploy-ees and all member companiesthat wehave no ob-jection to their handling containers belonging tononmember companiesthat havebeen-stuffed, orare tobe unstuffed, by non-ILWUmembers.PACIFIC MARITIME ASSOCIATION